
	
		I
		112th CONGRESS
		1st Session
		H. R. 2629
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2011
			Mr. Shimkus (for
			 himself and Ms. Eshoo) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the National Telecommunications and Information
		  Administration Organization Act to modify the 9–1–1, E9–1–1, and Next
		  Generation 9–1–1 program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Next Generation 9–1–1 Advancement Act
			 of 2011.
		2.FindingsCongress finds that—
			(1)for the sake of
			 the public safety of our Nation, a universal emergency service number (9–1–1)
			 that is enhanced with the most modern and state-of-the-art telecommunications
			 capabilities possible, including voice, data, and video communications, should
			 be available to all citizens wherever they live, work, and travel;
			(2)a successful migration to Next Generation
			 9–1–1 service communications systems will require greater Federal, State, and
			 local government resources and coordination;
			(3)any funds that are
			 collected from fees imposed on consumer bills for the purposes of funding 9–1–1
			 services, enhanced 9–1–1 services, or Next Generation 9–1–1 services should
			 only be used for the purposes for which the funds are collected;
			(4)it is a national
			 priority to foster the migration from analog, voice-centric 9–1–1 and current
			 generation emergency communications systems to a 21st century, Next Generation,
			 IP-based emergency services model that embraces a wide range of voice, video,
			 and data applications;
			(5)ensuring 9–1–1
			 access for all citizens includes improving access to 9–1–1 systems for the
			 deaf, hard of hearing, deaf-blind, and individuals with speech disabilities,
			 who increasingly communicate with non-traditional text, video, and
			 instant-messaging communications services, and who expect those services to be
			 able to connect directly to 9–1–1 systems;
			(6)a
			 coordinated public educational effort on current and emerging 9–1–1 system
			 capabilities and proper use of the 9–1–1 system is essential to the operation
			 of effective 9–1–1 systems;
			(7)Federal policies
			 and funding should enable the transition to Internet Protocol-based (IP-based)
			 Next Generation 9–1–1 systems and Federal 9–1–1 and emergency communications
			 laws and regulations must keep pace with rapidly changing technology to ensure
			 an open and competitive 9–1–1 environment based on the most advanced technology
			 available; and
			(8)Federal policies
			 and grant programs should reflect the growing convergence and integration of
			 emergency communications technology, such that State interoperability plans and
			 Federal funding in support of such plans is made available for all aspects of
			 Next Generation 9–1–1 service and emergency communications systems.
			3.PurposesThe purposes of this Act are—
			(1)to focus Federal
			 policies and funding programs to ensure a successful migration from
			 voice-centric 9–1–1 systems to IP-enabled, Next Generation 9–1–1 emergency
			 response systems that use voice, data, and video services to greatly enhance
			 the capability of 9–1–1 and emergency response services;
			(2)to ensure that
			 technologically advanced 9–1–1 and emergency communications systems are
			 universally available and adequately funded to serve all Americans; and
			(3)to ensure that all
			 9–1–1 and emergency response organizations have access to—
				(A)high-speed
			 broadband networks;
				(B)interconnected IP
			 backbones; and
				(C)innovative
			 services and applications.
				4.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)9–1–1 services,
			 E9–1–1 services, Next Generation 9–1–1 servicesThe terms
			 9–1–1 services, E9–1–1 services, and Next Generation 9–1–1
			 services shall have the meaning given those terms in section 158 of the
			 National Telecommunications and Information Administration Organization Act (47
			 U.S.C. 942), as amended by this Act.
			(2)CommissionThe
			 term Commission means the Federal Communications
			 Commission.
			(3)Multi-line
			 telephone systemThe term multi-line telephone
			 system or MLTS means a system comprised of common control
			 units, telephone sets, control hardware and software and adjunct systems,
			 including network and premises based systems, such as Centrex and VoIP, as well
			 as PBX, Hybrid, and Key Telephone Systems (as classified by the Commission
			 under part 68 of title 47, Code of Federal Regulations) and includes systems
			 owned or leased by governmental agencies and non-profit entities, as well as
			 for profit businesses.
			(4)OfficeThe
			 term Office means the 9–1–1 Implementation Coordination Office
			 established under section 158 of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 942), as amended by this
			 Act.
			(5)Public safety
			 answering pointThe term public safety answering
			 point has the meaning given the term in section 222 of the
			 Communications Act of 1934 (47 U.S.C. 222).
			5.Coordination of
			 9–1–1 implementationSection
			 158 of the National Telecommunications and Information Administration
			 Organization Act (47 U.S.C. 942) is amended to read as follows:
			
				158.Coordination of
				9–1–1, E9–1–1 and next generation 9–1–1 implementation
					(a)9–1–1
				Implementation Coordination Office
						(1)Establishment
				and continuationThe Assistant Secretary and the Administrator of
				the National Highway Traffic Safety Administration shall—
							(A)establish and
				further a program to facilitate coordination and communication between Federal,
				State, and local emergency communications systems, emergency personnel, public
				safety organizations, telecommunications carriers, and telecommunications
				equipment manufacturers and vendors involved in the implementation of 9–1–1
				services; and
							(B)establish a 9–1–1
				Implementation Coordination Office to implement the provisions of this
				section.
							(2)Management
				plan
							(A)DevelopmentThe
				Assistant Secretary and the Administrator shall develop a management plan for
				the grant program established under this section, including by
				developing—
								(i)plans related to
				the organizational structure of such program; and
								(ii)funding profiles
				for each fiscal year of the 5-year duration of such program.
								(B)Submission to
				CongressNot later than 90 days after the date of enactment of
				the Next Generation 9–1–1 Advancement Act of
				2011, the Assistant Secretary and the Administrator shall submit
				the management plan developed under subparagraph (A) to—
								(i)the Committees on
				Commerce, Science, and Transportation and Appropriations of the Senate;
				and
								(ii)the Committees on
				Energy and Commerce and Appropriations of the House of Representatives.
								(3)Purpose of
				officeThe Office shall—
							(A)take actions, in
				concert with coordinators designated in accordance with subsection
				(b)(3)(A)(ii), to improve coordination and communication with respect to the
				implementation of 9–1–1 services, E9–1–1 services, and Next Generation 9–1–1
				services;
							(B)develop, collect,
				and disseminate information concerning practices, procedures, and technology
				used in the implementation of 9–1–1 services, E9–1–1 services, and Next
				Generation 9–1–1 services;
							(C)advise and assist
				eligible entities in the preparation of implementation plans required under
				subsection (b)(3)(A)(iii);
							(D)receive, review,
				and recommend the approval or disapproval of applications for grants under
				subsection (b); and
							(E)oversee the use of
				funds provided by such grants in fulfilling such implementation plans.
							(4)ReportsThe
				Assistant Secretary and the Administrator shall provide an annual report to
				Congress by the first day of October of each year on the activities of the
				Office to improve coordination and communication with respect to the
				implementation of 9–1–1 services, E9–1–1 services, and Next Generation 9–1–1
				services.
						(b)9–1–1, E9–1–1
				and Next Generation 9–1–1 Implementation Grants
						(1)Matching
				grantsThe Assistant Secretary and the Administrator, acting
				through the Office, shall provide grants to eligible entities for—
							(A)the implementation
				and operation of 9–1–1 services, E9–1–1 services, migration to an IP-enabled
				emergency network, and adoption and operation of Next Generation 9–1–1 services
				and applications;
							(B)the implementation
				of IP-enabled emergency services and applications enabled by Next Generation
				9–1–1 services, including the establishment of IP backbone networks and the
				application layer software infrastructure needed to interconnect the multitude
				of emergency response organizations; and
							(C)training public
				safety personnel, including call-takers, first responders, and other
				individuals and organizations who are part of the emergency response chain in
				9–1–1 services.
							(2)Matching
				requirementThe Federal share of the cost of a project eligible
				for a grant under this section shall not exceed 80 percent. The non-Federal
				share of the cost shall be provided from non-Federal sources unless waived by
				the Assistant Secretary and the Administrator.
						(3)Coordination
				requiredIn providing grants under paragraph (1), the Assistant
				Secretary and the Administrator shall require an eligible entity to certify in
				its application that—
							(A)in the case of an
				eligible entity that is a State government, the entity—
								(i)has coordinated
				its application with the public safety answering points located within the
				jurisdiction of such entity;
								(ii)has designated a
				single officer or governmental body of the entity to serve as the coordinator
				of implementation of 9–1–1 services, except that such designation need not vest
				such coordinator with direct legal authority to implement 9–1–1 services,
				E9–1–1 services, or Next Generation 9–1–1 services or to manage emergency
				communications operations;
								(iii)has established
				a plan for the coordination and implementation of 9–1–1 services, E9–1–1
				services, and Next Generation 9–1–1 services; and
								(iv)has integrated
				telecommunications services involved in the implementation and delivery of
				9–1–1 services, E9–1–1 services, and Next Generation 9–1–1 services; or
								(B)in the case of an
				eligible entity that is not a State, the entity has complied with clauses (i),
				(iii), and (iv) of subparagraph (A), and the State in which it is located has
				complied with clause (ii) of such subparagraph.
							(4)CriteriaNot
				later than 120 days after the date of enactment of the
				Next Generation 9–1–1 Advancement Act of
				2011, the Assistant Secretary and the Administrator shall issue
				regulations, after providing the public with notice and an opportunity to
				comment, prescribing the criteria for selection for grants under this section.
				The criteria shall include performance requirements and a timeline for
				completion of any project to be financed by a grant under this section. The
				Assistant Secretary and the Administrator shall update such regulations as
				necessary.
						(c)Diversion of
				9–1–1 Charges
						(1)Designated 9–1–1
				chargesFor the purposes of this subsection, the term
				designated 9–1–1 charges means any taxes, fees, or other charges
				imposed by a State or other taxing jurisdiction that are designated or
				presented as dedicated to deliver or improve 9–1–1 services, E9–1–1 services,
				or Next Generation 9–1–1 services.
						(2)CertificationEach
				applicant for a matching grant under this section shall certify to the
				Assistant Secretary and the Administrator at the time of application, and each
				applicant that receives such a grant shall certify to the Assistant Secretary
				and the Administrator annually thereafter during any period of time during
				which the funds from the grant are available to the applicant, that no portion
				of any designated 9–1–1 charges imposed by a State or other taxing jurisdiction
				within which the applicant is located are being obligated or expended for any
				purpose other than the purposes for which such charges are designated or
				presented during the period beginning 180 days immediately preceding the date
				of the application and continuing through the period of time during which the
				funds from the grant are available to the applicant.
						(3)Condition of
				grantEach applicant for a grant under this section shall agree,
				as a condition of receipt of the grant, that if the State or other taxing
				jurisdiction within which the applicant is located, during any period of time
				during which the funds from the grant are available to the applicant, obligates
				or expends designated 9–1–1 charges for any purpose other than the purposes for
				which such charges are designated or presented, eliminates such charges, or
				re-designates such charges for purposes other than the implementation or
				operation of 9–1–1 services, E9–1–1 services, or Next Generation 9–1–1
				services, all of the funds from such grant shall be returned to the
				Office.
						(4)Penalty for
				providing false informationAny applicant that provides a
				certification under paragraph (1) knowing that the information provided in the
				certification was false shall—
							(A)not be eligible to
				receive the grant under subsection (b);
							(B)return any grant
				awarded under subsection (b) during the time that the certification was not
				valid; and
							(C)not be eligible to
				receive any subsequent grants under subsection (b).
							(d)Authorization
				and termination
						(1)AuthorizationThere
				are authorized to be appropriated to the Secretary of Commerce, for the
				purposes of carrying out grants under this section, not more than $250,000,000
				total for the fiscal years 2012 through 2017. Of the amounts made available to
				the Secretary of Commerce under this paragraph in a fiscal year not more than 5
				percent of such amounts may be obligated or expended to cover the
				administrative costs of carrying out this section.
						(2)TerminationEffective
				on October 1, 2017, the authority provided by this section terminates and this
				section shall have no effect.
						(e)DefinitionsIn
				this section, the following definitions shall apply:
						(1)9–1–1
				servicesThe term 9–1–1 services includes both
				E9–1–1 services and Next Generation 9–1–1 services.
						(2)E9–1–1
				servicesThe term E9–1–1 services means both phase I
				and phase II enhanced 9–1–1 services, as described in section 20.18 of the
				Commission's regulations (47 C.F.R. 20.18), as in effect on the date of
				enactment of the Next Generation 9–1–1
				Advancement Act of 2011, or as subsequently revised by the
				Commission.
						(3)Eligible
				entity
							(A)In
				generalThe term eligible entity means a State or
				local government or a tribal organization (as defined in section 4(l) of the
				Indian Self-Determination and Education Assistance Act (25 U.S.C.
				450b(l))).
							(B)InstrumentalitiesThe
				term eligible entity includes public authorities, boards,
				commissions, and similar bodies created by 1 or more eligible entities
				described in subparagraph (A) to provide 9–1–1 service, E9–1–1 services, or
				Next Generation 9–1–1 services.
							(C)ExceptionThe
				term eligible entity does not include any entity that has failed
				to submit the most recently required certification under subsection (c) within
				30 days after the date on which such certification is due.
							(4)Emergency
				callThe term emergency call refers to any real-time
				communication with a public safety answering point or other emergency
				management or response agency, including—
							(A)through voice,
				text, or video and related data; and
							(B)nonhuman-initiated
				automatic event alerts, such as alarms, telematics, or sensor data, which may
				also include real-time voice, text, or video communications.
							(5)Next Generation
				9–1–1 servicesThe term Next Generation 9–1–1
				services means an IP-based system comprised of hardware, software, data,
				and operational policies and procedures that—
							(A)provides
				standardized interfaces from emergency call and message services to support
				emergency communications;
							(B)processes all
				types of emergency calls, including voice, data, and multimedia
				information;
							(C)acquires and
				integrates additional emergency call data useful to call routing and
				handling;
							(D)delivers the
				emergency calls, messages, and data to the appropriate public safety answering
				point and other appropriate emergency entities;
							(E)supports data or
				video communications needs for coordinated incident response and management;
				or
							(F)provides broadband
				service to public safety answering points or other first responder
				entities.
							(6)OfficeThe
				term Office means the 9–1–1 Implementation Coordination
				Office.
						(7)Public safety
				answering pointThe term public safety answering
				point has the meaning given the term in section 222 of the
				Communications Act of 1934 (47 U.S.C. 222).
						(8)StateThe
				term State means any State of the United States, the District of
				Columbia, Puerto Rico, American Samoa, Guam, the United States Virgin Islands,
				the Northern Mariana Islands, and any other territory or possession of the
				United
				States.
						.
		6.Requirements for
			 multi-line telephone systems
			(a)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the Administrator of General Services, in conjunction with the
			 Office, shall issue a report to Congress identifying the 9–1–1 capabilities of
			 the multi-line telephone system in use by all Federal agencies in all Federal
			 buildings and properties.
			(b)Commission
			 action
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Commission shall issue a public notice seeking comment on the
			 feasibility of requiring MLTS manufacturers to include within all such systems
			 manufactured or sold after a date certain, to be determined by the Commission,
			 one or more mechanisms to provide a sufficiently precise indication of a 9–1–1
			 caller's location, while avoiding the imposition of undue burdens on MLTS
			 manufacturers, providers, and operators.
				(2)Specific
			 requirementThe public notice under paragraph (1) shall seek
			 comment on the National Emergency Number Association's Technical
			 Requirements Document On Model Legislation E9–1–1 for Multi-Line Telephone
			 Systems (NENA 06–750, Version 2).
				7.GAO study of
			 State and local use of 9–1–1 service charges
			(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall initiate a study
			 of—
				(1)the imposition of
			 taxes, fees, or other charges imposed by States or political subdivisions of
			 States that are designated or presented as dedicated to improve emergency
			 communications services, including 9–1–1 services or enhanced 9–1–1 services,
			 or related to emergency communications services operations or improvements;
			 and
				(2)the use of
			 revenues derived from such taxes, fees, or charges.
				(b)ReportNot
			 later than 18 months after initiating the study required by subsection (a), the
			 Comptroller General shall prepare and submit a report on the results of the
			 study to the Committee on Commerce, Science, and Transportation of the Senate
			 and the Committee on Energy and Commerce of the House of Representatives
			 setting forth the findings, conclusions, and recommendations, if any, of the
			 study, including—
				(1)the identity of
			 each State or political subdivision that imposes such taxes, fees, or other
			 charges; and
				(2)the amount of
			 revenues obligated or expended by that State or political subdivision for any
			 purpose other than the purposes for which such taxes, fees, or charges were
			 designated or presented.
				8.Parity of
			 protection for provision or use of next generation 9–1–1 service
			(a)ImmunityA
			 provider or user of Next Generation 9–1–1 services, a public safety answering
			 point, and the officers, directors, employees, vendors, agents, and authorizing
			 government entity (if any) of such provider, user, or public safety answering
			 point, shall have immunity and protection from liability under Federal and
			 State law to the extent provided in subsection (b) with respect to—
				(1)the release of
			 subscriber information related to emergency calls or emergency services;
				(2)the use or
			 provision of 9–1–1 services, E9–1–1 services, or Next Generation 9–1–1
			 services; and
				(3)other matters
			 related to 9–1–1 services, E9–1–1 services, or Next Generation 9–1–1
			 services.
				(b)Scope of
			 immunity and protection from liabilityThe scope and extent of
			 the immunity and protection from liability afforded under subsection (a) shall
			 be the same as that provided under section 4 of the Wireless Communications and
			 Public Safety Act of 1999 (47 U.S.C. 615a) to wireless carriers, public safety
			 answering points, and users of wireless 9–1–1 service (as defined in paragraphs
			 (4), (3), and (6), respectively, of section 6 of that Act (47 U.S.C. 615b))
			 with respect to such release, use, and other matters.
			9.Commission
			 proceeding on autodialing
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Commission shall initiate a proceeding to create a specialized
			 Do-Not-Call registry for public safety answering points.
			(b)Features of the
			 registryThe Commission shall issue regulations, after providing
			 the public with notice and an opportunity to comment, that—
				(1)permit verified
			 public safety answering point administrators or managers to register the
			 telephone numbers of all 9–1–1 trunks and other lines used for the provision of
			 emergency services to the public or for communications between public safety
			 agencies;
				(2)provide a process
			 for verifying, no less frequently than once every 7 years, that registered
			 numbers should continue to appear upon the registry;
				(3)provide a process
			 for granting and tracking access to the registry by the operators of automatic
			 dialing equipment;
				(4)protect the list
			 of registered numbers from disclosure or dissemination by parties granted
			 access to the registry; and
				(5)prohibit the use
			 of automatic dialing or robocall equipment to establish contact
			 with registered numbers.
				(c)EnforcementThe
			 Commission shall—
				(1)establish monetary
			 penalties for violations of the protective regulations established pursuant to
			 subsection (b)(4) of not less than $100,000 per incident nor more than
			 $1,000,000 per incident;
				(2)establish monetary
			 penalties for violations of the prohibition on automatically dialing registered
			 numbers established pursuant to subsection (b)(5) of not less than $10,000 per
			 call nor more than $100,000 per call; and
				(3)provide for the
			 imposition of fines under paragraphs (1) or (2) that vary depending upon
			 whether the conduct leading to the violation was negligent, grossly negligent,
			 reckless, or willful, and depending on whether the violation was a first or
			 subsequent offence.
				10.NHTSA report on
			 costs for requirements and specifications of Next Generation 9–1–1
			 services
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator of the National Highway Traffic Safety Administration,
			 in consultation with the Commission, the Secretary of Homeland Security, and
			 the Office, shall prepare and submit a report to Congress that analyzes and
			 determines detailed costs for specific Next Generation 9–1–1 service
			 requirements and specifications.
			(b)Purpose of
			 reportThe purpose of the report required under subsection (a) is
			 to serve as a resource for Congress as it considers creating a coordinated,
			 long-term funding mechanism for the deployment and operation, accessibility,
			 application development, equipment procurement, and training of personnel for
			 Next Generation 9–1–1 services.
			(c)Required
			 inclusionsThe report required under subsection (a) shall include
			 the following:
				(1)How costs would be
			 broken out geographically and/or allocated among public safety answering
			 points, broadband service providers, and third-party providers of Next
			 Generation 9–1–1 services.
				(2)An assessment of
			 the current state of Next Generation 9–1–1 service readiness among public
			 safety answering points.
				(3)How differences in
			 public safety answering points’ access to broadband across the country may
			 affect costs.
				(4)A
			 technical analysis and cost study of different delivery platforms, such as
			 wireline, wireless, and satellite.
				(5)An assessment of
			 the architectural characteristics, feasibility, and limitations of Next
			 Generation 9–1–1 service delivery.
				(6)An analysis of the
			 needs for Next Generation 9–1–1 service of persons with disabilities.
				(7)Standards and
			 protocols for Next Generation 9–1–1 service and for incorporating Voice over
			 Internet Protocol and Real-Time Text standards.
				11.FCC
			 recommendations for legal and statutory framework for Next Generation 9–1–1
			 servicesNot later than 1 year
			 after the date of enactment of this Act, the Commission, in coordination with
			 the Secretary of Homeland Security, the Administrator of the National Highway
			 Traffic Safety Administration, and the Office, shall prepare and submit a
			 report to Congress that contains recommendations for the legal and statutory
			 framework for Next Generation 9–1–1 services, consistent with recommendations
			 in the National Broadband Plan developed by the Commission pursuant to the
			 American Recovery and Reinvestment Act of 2009, including the following:
			(1)A
			 legal and regulatory framework for the development of Next Generation 9–1–1
			 services and the transition from legacy 9–1–1 to Next Generation 9–1–1
			 networks.
			(2)Legal mechanisms
			 to ensure efficient and accurate transmission of 9–1–1 caller information to
			 emergency response agencies.
			(3)Recommendations
			 for removing jurisdictional barriers and inconsistent legacy regulations
			 including—
				(A)proposals that
			 would require States to remove regulatory roadblocks to Next Generation 9–1–1
			 services development, while recognizing existing State authority over 9–1–1
			 services;
				(B)eliminating
			 outdated 9–1–1 regulations at the Federal level; and
				(C)preempting
			 inconsistent State regulations.
				
